Citation Nr: 1001138	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-38 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992, 
including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In December 2008, the Board denied appeals for service 
connection for an undiagnosed illness manifested by joint 
pain, service connection for an undiagnosed illness 
manifested by muscle pain, service connection for migraine 
headaches due to undiagnosed illness (also claimed as 
headaches, and neurological and neuropsychological signs and 
symptoms), an effective date earlier than September 13, 2000 
for service connection for degenerative disc disease of the 
lumbar spine, an effective date earlier than September 13, 
2000 for service connection for PTSD, a disability rating in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine, from September 2000 to October 2004, and a 
disability rating in excess of 10 percent for post-traumatic 
stress disorder (PTSD).  

Service connection for sarcoidosis was granted.  The claim 
for service connection for an undiagnosed illness manifested 
by chronic fatigue was remanded for examination of the 
Veteran and a medical opinion.  The requested development has 
been completed and the Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The Veteran does not have an independent chronic fatigue 
disability as the result of disease or injury during his 
active service.  

2.  The Veteran does not have chronic fatigue as the result 
of an undiagnosed illness.  

3.  The Veteran's chronic fatigue is a symptom of his 
service-connected sarcoidosis.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue 
as a separate disability have not been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2009).  

2.  The criteria for secondary service connection for chronic 
fatigue as a symptom of the Veteran's service-connected 
sarcoidosis have been met.  38 C.F.R. § 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence.  Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in June 2004 provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claims for disabilities 
including fatigue, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter 
was provided before the adjudication of his claim in February 
2005.  Additionally, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond before the agency 
of original jurisdiction (AOJ) readjudicated the claims by 
way of a supplemental statement of the case issued in 
November 2006, and most recently in September 2009.  This 
cured any notice defects.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In April 2006 and again in March 2009, the Veteran was 
provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This late notice was not prejudicial to the Veteran.  He was 
given a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond 
before the AOJ readjudicated the claims by way of a 
supplemental statement of the case in September 2009.  This 
cured any notice defects.  See Mayfield; Prickett.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  VA examinations have been conducted and medical 
opinions have been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2009).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

The decision will focus on the first type of qualifying 
disability.  An undiagnosed illness is defined as a condition 
that by history, physical examination and laboratory tests 
cannot be attributed to a known clinical diagnosis.  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

The second type of qualifying disability is a medically 
unexplained chronic multisymptom illnesses.  It will not be 
discussed further in this decision because there is no 
competent medical evidence that the Veteran has a disability 
that would meet the definition of a medically unexplained 
chronic multisymptom illness.  A medically unexplained 
chronic multisymptom illnesses is one defined by a cluster of 
signs or symptoms, and specifically includes chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, as well 
as any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  Because there is no competent 
medical diagnosis of chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other diagnosed illness 
without conclusive pathophysiology or etiology, there is no 
basis for the presumptions that attach to a medically 
unexplained chronic multisymptom illnesses.  

The third type of qualifying chronic disability would be a 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.  However, there are 
currently no diagnosed illnesses that have been determined by 
the Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).  

In March 2004, the Veteran claimed that he had symptoms 
including fatigue and sarcoidosis related to his service in 
the Gulf War.  

The record includes the report of a VA examination in August 
1994; it does not document any of the disorders at issue.  
The Veteran's VA clinical notes, beginning in 1998, are also 
of record and will be discussed only as they are pertinent.  

Sarcoidosis is a chronic, progressive, systemic granulomatous 
reticulosis of unknown etiology, involving almost any organ 
or tissue, including the lungs, liver, and eyes.  It is 
characterized histologically by the presence in all affected 
organs or tissues of noncaseating epithelioid cell tubercles.  
Dorland's Illustrated Medical Dictionary, 1484 (28th ed. 
1994).  Sarcoidosis is a specific diagnosis characterized by 
specific findings.  Thus, while the etiology may be unknown, 
it is not an undiagnosed illness.  It does not receive the 
presumptions of 38 U.S.C.A 1117 and 38 C.F.R. 
§ 3.317(a)(2)(C) for undiagnosed illnesses.  

In this case, the Veteran had nodular episcleritis during 
service, in September 1991.  This can be an uncommon but 
recognized manifestation of sarcoidosis.  Sarcoidosis was 
diagnosed in November 1999, approximately 51/2 years after the 
Veteran completed his active service.  The diagnosis followed 
episodes of eye symptoms (diagnosed as uveitis) and was 
confirmed by lung biopsy and liver ultra sound tests.  The 
Veteran had a VA Gulf War examination in October 2004, for 
respiratory and miscellaneous diseases.  The diagnoses 
included inactive sarcoidosis.  The examiner expressed the 
opinion that on the basis of what he was told by the Veteran 
and what he was finding on his examination of the various 
organ systems the Veteran's current symptoms were as likely 
as not related to a diagnosis of Gulf War syndrome, 
undiagnosed illness.  

The October 2004 VA examiner's opinion, relating the 
Veteran's symptoms to Gulf War syndrome, undiagnosed illness, 
is very vague as to what symptoms are being related to an 
undiagnosed illness, particularly in light of the fact that 
the doctor rendered several diagnoses, which can not be 
"undiagnosed" illnesses.  However, giving the opinion a 
broad interpretation consistent with VA claims policy, it 
appears that the doctor intended to render an opinion linking 
the diagnosed conditions to service.  Specifically, the Board 
found that the medical opinion linked the Veteran's 
sarcoidosis to his Gulf War service.  There were no competent 
medical opinions to the contrary.  Moreover, since the eye 
findings in service were rare but generally recognized 
manifestations of sarcoidosis, there was no reason to dispute 
the medical opinion.  Consequently, the Board granted service 
connection for sarcoidosis, on a direct or primary basis, 
because it had its onset during the Veteran's active service.  

The Board remanded the claim for fatigue for examination and 
a medical opinion.  The report of the July 2009 VA 
examination shows the claims folder was reviewed.  The 
Veteran reported an onset of chronic fatigue in approximately 
1993, shortly after completing his active service.  Fatigue 
was unamenable to sleep and daytime naps.  He woke feeling 
tired and unrested.  Symptoms reportedly progressed to 
include decreased stamina, generalized muscle weakness, poor 
endurance, and migratory arthralgias.  He was being followed 
for sarcoidosis, arthritis, and peripheral neuropathy, at the 
pulmonology, neurology, and rheumatology VA clinics.  The 
course since onset was said to be progressively worse.  
Activities such as walking, stair climbing, and 
cardiovascular exercise were claimed to be restricted.  
Symptoms were said to include generalized muscle weakness, 
migratory joint pains, sleep disturbances, inability to 
concentrate, forgetfulness and headaches.  The examiner 
reported that there were no objective findings of chronic 
fatigue syndrome.  He expressed the medical opinion that the 
Veteran's fatigue was most likely attributed to his 
sarcoidosis.  

Here, again, the fatigue is linked to a diagnosed illness.  
Therefore, it is not an undiagnosed illness, subject to the 
presumptions provided for undiagnosed illnesses.  Moreover, 
it is not an independent disability subject to service 
connection by itself.  However, since the medical opinion 
evidence shows it is most likely a manifestation of the 
service-connected sarcoidosis, service connection is 
warranted on a secondary basis.  


ORDER

Service connection for chronic fatigue as a separate 
disability is denied.  

Service connection for chronic fatigue as a symptom of the 
service-connected sarcoidosis is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


